 1                                                THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   LOCALS 302 AND 612 OF THE                     )
     INTERNATIONAL UNION OF                        )
10   OPERATING ENGINEERS                           )
     CONSTRUCTION INDUSTRY HEALTH                  )
11   AND SECURITY FUND; LOCALS 302                 )
     AND 612 OF THE INTERNATIONAL                  )
12                                                      Case No. 2:19-cv-01235-RSM
     UNION OF OPERATING ENGINEERS-                 )
     EMPLOYERS CONSTRUCTION                        )
13   INDUSTRY RETIREMENT FUND;                     )
     WESTERN WASHINGTON OPERATING                  )
14                                                      ORDER EXTENDING DEADLINE
     ENGINEERS-EMPLOYERS TRAINING                  )    TO ANSWER OR OTHERWISE
     TRUST FUND,                                   )
15                                                      RESPOND TO COMPLAINT AND
                                                   )    EXTEND INITIAL SCHEDULING
                                    Plaintiffs,    )
16                                                      DATES
                                                   )
            v.                                     )
17                                                 )
     ALASKA FRONTIER CONSTRUCTORS,                 )
18   INC., an Alaska corporation,                  )
                                                   )
19                                 Defendant.      )
                                                   )
20

21          This matter having come before the Court on the parties’ Stipulated Motion to Extend
22   Deadline to Answer or Otherwise Respond to Complaint and Extend Initial Scheduling Dates, it
23   is hereby ORDERED that the time for Defendant to respond to Plaintiff’s Complaint is extended
24   three weeks from September 16, 2019 to October 7, 2019.
25          It is also ordered that the Order Regarding Initial Disclosures, Joint Status Report and
26   Early Settlement be extended three weeks as follows:
27
     ORDER EXTENDING DEADLINE TO ANSWER OR                                     LANE POWELL PC
                                                                        1420 FIFTH AVENUE, SUITE 4200
     OTHERWISE RESPOND TO COMPLAINT AND EXTEND                                   P.O. BOX 91302
     INITIAL SCHEDULING DATES - 1                                          SEATTLE, WA 98111-9402
                                                                         206.223.7000 FAX: 206.223.7107
 1          Deadline for FRCP 26(f) Conference:              10/23/19 (from current 10/2/19)

 2          Initial Disclosures Pursuant to FRCP 26(a)(1):   10/30/19 (from current 10/9/19)

 3          Combined Joint Status Report and Discovery
 4          Plan as Required by FRCP 26(f) and Local
            Civil Rule 26(f)                                 11/6/19 (from current 10/16/19)
 5

 6
     IT IS SO ORDERED.
 7
            Dated this 16 day of September, 2019.
 8

 9                                               A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE
11

12   Presented by:

13   LANE POWELL PC

14   By: /s/ Priya B. Vivian
        Priya B. Vivian, WSBA No. 51802
15      vivianp@lanepowell.com
        Paul M. Ostroff, Pro Hac Vice
16
        ostroffp@lanepowell.com
17      1420 Fifth Ave., Suite 4200
        P.O. Box 91302
18      Seattle, WA 98111-9402
        Telephone: 206-223-7000
19      Facsimile: 206-223-7107
     Attorneys for Defendant Alaska Frontier
20   Constructors, Inc.
21   REID, McCARTHY, BALLEW & LEAHY LLP
22
     By:   s/ Russell J. Reid
23      Russell J. Reid, WDBA #2560
        100 West Harrison Street, North Tower, #300
24      Seattle, WA 98119
        Telephone: (206)285-3610
25      Facsimile: (206) 285-8925
26      E-Mail: rjr@rmbllaw.com
     Attorneys for Plaintiffs
27
     ORDER EXTENDING DEADLINE TO ANSWER OR                                  LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
     OTHERWISE RESPOND TO COMPLAINT AND EXTEND                                P.O. BOX 91302
     INITIAL SCHEDULING DATES - 2                                       SEATTLE, WA 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
